DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 have been examined and are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2-7 and 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-7 and 19 recite the limitation "the handle received by the second entity ".  There is insufficient antecedent basis for this limitation in the claim. All respective dependent claims are likewise rejected.
Claim 5 includes “responsive to a request to free the object”, however, the object was not previously locked. It is not clear what the scope of this limitation is. All respective dependent claims are likewise rejected.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	
	Claim 1-16 and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Claim 1-16 and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The eligibility analysis in support of these findings is provided below, in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter 2019 PEG.
	Step 1. In accordance with Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is noted that claims 1-16 and 19-20 are directed to one of the eligible categories of subject matter and therefore satisfy Step 1.
Step 2A. In accordance with Step 2A, prong one of the 2019 PEG: 
In claims 1-20, the limitations directed to additional elements include: non-transitory machine-readable storage medium, system, and hardware processor.
In exemplary claim 19, limitations reciting the abstract idea are as follows:
(as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being performed in the mind. This limitation, in the context of this claim, encompasses the user thinking about one thing (i.e. “entry”) that can be used to store data and that can be shared. Thus, this limitation recites an abstract mental process under 2019 PEG because it can be performed in the human mind either through observation, evaluation and judgment); 
	allocating, in a system comprising a hardware processor, the object to a first entity of the plurality of entities based on an atomic access of the entry, the atomic access to update, in one operation, multiple information elements in the entry relating to allocation of the object (as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being performed in the mind. This limitation, in the context of this claim, encompasses the user manually writing two or more things on paper as part of the “entry”. Thus, this limitation recites an abstract mental process under 2019 PEG because it can be performed via pen and paper and/or in the human mind); 
	returning, to the first entity, a handle to the object, the handle based on a value in the entry (as drafted, this limitation is a process encompasses the user thinking about a name or label of the object. Thus, this limitation recites an abstract mental process under 2019 PEG because it can be performed in the human mind either through observation, evaluation and judgment); and 
	receiving a lookup operation from a second entity of the plurality of entities, the lookup operation for accessing the object and using the handle received by the second entity from the first entity (as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being performed in the mind. This limitation, in the context of this claim, encompasses a user thinking about using the name or label to manually locate data. Thus, this limitation recites an abstract mental process under 2019 PEG because it can be performed in the human mind either through observation, evaluation and judgment).
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas set forth in the 2019 PEG. Accordingly, the claim recites an abstract idea.
With respect to Step 2A prong two of the 2019 PEG, the judicial exception is not integrated into a practical application. The additional elements are directed to a non-transitory machine-readable storage medium, system, and hardware processor. However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
	Furthermore, although these elements have been fully considered, they are directed to the use of generic computing elements (paragraphs 67-70 and 94 of the published instant specification make it clear that the disclosed functionality is implemented on well-known computing systems and general purpose computing devices), to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying "apply it" using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea.
	Since the analysis of Step 2A prong one and prong two results in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must   be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
	Step 2B. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional limitations are directed to a non-transitory machine-readable storage medium, system, and hardware processor, at a very high level of generality and without imposing meaningful limitations on the scope of the claim. In addition, paragraphs 67-70 and 94 of the published instant specification describe generic off-the-shelf computer-based elements for implementing the claimed invention, which does not amount to significantly more than the abstract idea and is not enough to transform an abstract idea into eligible subject matter. Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo. Further, See, e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94 (Fed. Cir. 2015) ("Just as Diehr could not save the claims in Alice, which were directed to 'implement[ing] the abstract idea of intermediated settlement on a generic computer', it cannot save O/P's claims directed to implementing the abstract idea of price optimization on a generic computer.") (citations omitted). See also, Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) ("the interactive interface limitation is a generic computer element".)
	The additional elements are broadly applied to the abstract idea at a high level of generality ("similar to how the recitation of the computer in the claims in Alice amounted to mere instructions to  apply the abstract idea of intermediated settlement on a generic § 2106.05(f)) and they operate in a well-understood, routine, and conventional manner. 
MPEP § 2106.05 (d)(II) sets forth the following:
The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g. at a high level of generality) as insignificant extra-solution activity.
Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec...; TLI Communications LLC v. AV Auto. LLC...; OIP Techs., Inc., v. Amazon.com, Inc... ; buySAFE, Inc. v. Google, Inc...;
Performing repetitive calculations, Flook ... ; Bancorp Services v. Sun Life...;
Electronic recordkeeping, Alice Corp...; Ultramercial... ;
Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc...;
Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank...; and
A web browser's back and forward button functionality, Internet Patent Corp. v. Active Network, Inc...
	Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking).

	The dependent claims have been fully considered as well, however, similar to the findings for claims above, these claims are similarly directed to the “Mental Processes” grouping of abstract ideas set forth in the 2019 PEG, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims. The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 10, 12, 13, 14, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nicholas et al., US 20150134602 A1, hereinafter Nicholas.

As per claim 1, Nicholas discloses A non-transitory machine-readable storage medium comprising instructions that upon execution cause a system to: 	
provide a data structure containing an entry to store information for an object (see at least fig. 1, items 110 and/or 145 and pars. 13, 14, 16) for sharing by a plurality of entities (par. 35); 
allocate the object to a first entity of the plurality of entities based on an atomic access of the entry, the atomic access to update, in one operation, multiple information elements in the entry relating to allocation of the object (see at least par. 30-32 for using, by entity K1, the atomic update API for allocation of the object V5, by accessing, atomically as part the update, the an entry of object V1 to update multiple location 
return, to the first entity, a handle to the object, the handle based on a value in the entry (see mapping of above limitation including at least paragraph 32 wherein the setting of value V5 (i.e. the handle) of key K1 (i.e. the first entity) amounts to “returning” V5 to K1 (and/or updating the log and/or updating the indicator of V5 to type “set” are 2 additional ways of “returning” the handle as claimed), the value V5 based on the previous value(s) in the entry (e.g. V1 to V4) by means of concatenation and/or incrementing).

As per claim 10, Nicholas discloses The non-transitory machine-readable storage medium of claim 1, wherein the handle is based on a combination of the value and an index to the entry (see at least pars. 26-30).

As per claim 12, Nicholas discloses the non-transitory machine-readable storage medium of claim 1, wherein the entry is a first entry and the object is a first object, wherein the data structure contains a second entry to store information for a second object, and wherein the information in the second entry indicates that the second object is unallocated (see rejection of claim 1 including at least pars. 30-35 – note that K1 refers to one particular user and that there are multiple such users (multiple entities) each with their own K V key-value pairs with V being the 

As per claim 13, Nicholas discloses The non-transitory machine-readable storage medium of claim 12, wherein the second entry contains a pointer to a third entry of the data structure (see rejection of claim 12 and paragraph 21, 42 and note that the linked list is comprised of pointers as claimed), the third entry to store information for a third object, wherein the information in the third entry indicates that the third object is unallocated (see rejection of claim 12 - note that the link list based key-value pairs with V being the last allocated object indicating that the next value (i.e. third object) is not yet defined (i.e. is unallocated), and wherein the first entry contains a count representing a quantity of accesses of the first object (see pars. 29, 30, 35).

As per claim 14, Nicholas discloses The non-transitory machine-readable storage medium of claim 13, wherein the data structure comprises a header that comprises: a first indicator of a quantity of entries of the data structure that are associated with objects that have not been allocated, and a second indicator that points to an entry of the data structure that is associated with an object that has not been allocated (see rejection of claim 12 and paragraph 21, .

As per claim 15, Nicholas discloses the non-transitory machine-readable storage medium of claim 1, wherein the atomic access is lock-free and does not block (see rejection of claim 1 including par. 3).

As per claim 16, Nicholas discloses The non-transitory machine-readable storage medium of claim 1, wherein the instructions upon execution cause the system to: derive a pointer to the object based on the handle (see rejection of claim 1 and pars. 21, 42 and note that the value V5 (i.e. the handle) is the reason for allocation of the object to store the value in the linked list that contains it which is comprised of pointers to objects as claimed).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 3, 5, 6, 7, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nicholas in view of Huang et al., Pub. No.: US 20130317944 A1, hereinafter Huang.

As per claim 19, Nicholas discloses A method comprising: 
storing, in a storage medium, a data structure containing an entry to store information for an object (see at least fig. 1, items 110 and/or 145 and pars. 13, 14, 16) for sharing by a plurality of entities (par. 35); 
allocating, in a system comprising a hardware processor, the object to a first entity of the plurality of entities based on an atomic access of the entry, the atomic access to update, (see at least par. 30-32 for using, by entity K1, the atomic update API for allocation of the object V5, by accessing, atomically as part the update, the an entry of object V1 to update multiple location and indicator based information elements related to the allocation as multiple successive concatenation operations within the single atomic, update operation);  
returning, to the first entity, a handle to the object, the handle based on a value in the entry (see mapping of above limitation including at least paragraph 32 wherein the setting of value V5 (i.e. the handle) of key K1 (i.e. the first entity) amounts to “returning” V5 to K1 (and/or updating the log and/or updating the indicator of V5 to type “set” are 2 additional ways of “returning” the handle as claimed), the value V5 based on the previous value(s) in the entry (e.g. V1 to V4) by means of concatenation and/or incrementing); and 
Nicholas does not explicitly disclose, however in the related field of endeavor of using key value stores to store data that is shared between users, Huang discloses:
receiving a lookup operation from a second entity of the plurality of entities, the lookup operation for accessing the object and using the handle received by the second entity from the first entity (see Huang at least pars. 58, 116, 133, 168). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Huang’s teaching, in the related field of endeavor of using key value stores to store data that is Nicholas’ method to allow users to share location information with other users, the information being stored in key-value stores wherein the accessing by a user (i.e. lookup from a second entity) of another user involves using shared information received from another user (i.e. the first entity). Note that Nicholas discloses key value stores and social networking applications in paragraphs 16 and 35. Thus, the combined teaching would have resulted in the ability to seamlessly and efficiently determine and store a location (as per Huang, pars. 7-8, 31, 58) and share the information with other users for improved social networking and location-based applications.

As per claim 2, Nicholas discloses The non-transitory machine-readable storage medium of claim 1. Nicholas does not explicitly disclose, however in the related field of endeavor of using key value stores to store data that is shared between users, Huang discloses wherein the instructions upon execution cause the system to: receive a lookup operation from a second entity of the plurality of entities, the lookup operation for accessing the object and using the handle received by the second entity from the first entity (see Huang at least pars. 58, 116, 133, 168). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Huang’s teaching, in the related field of endeavor of using key value stores to store data that is shared between users, would have allowed Nicholas’ method to allow users to share location information with other users, the information being stored in key-value stores wherein the Huang, pars. 7-8, 31, 58) and share the information with other users for improved social networking and location-based applications.

As per claim 3, Nicholas in view of Huang discloses the non-transitory machine-readable storage medium of claim 2, wherein the entry comprises a count advanced responsive to the lookup operation, the count representing a quantity of accesses of the object (see Nicholas pars. 29, 30, 35).

As per claim 5, Nicholas in view of Huang discloses the non-transitory machine-readable storage medium of claim 3, wherein the instructions upon execution cause the system to: responsive to a request to free the object: check a value of the count, and deny the request to free the object responsive to the value of the count indicating an active access of the object (see Nicholas pars. 15, 29, 30, 35).

As per claim 6, Nicholas in view of Huang discloses The non-transitory machine-readable storage medium of claim 5, wherein the (see Nicholas pars. 15, 29, 30, 35).

As per claim 7, Nicholas in view of Huang discloses the non-transitory machine-readable storage medium of claim 5, wherein the instructions upon execution cause the system to: responsive to the value of the count indicating an active access of the object, prevent a new access of the object (see Nicholas par. 33).

As per claim 20, Nicholas in view of Huang discloses the method of claim 19, wherein the entry comprises a count incremented responsive to the lookup operation, the count representing a quantity of accesses of the object (see Nicholas pars. 29, 30, 35).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nicholas in Huang and further in view of Amit Kumar Jain, WO 2014184758 A2, hereinafter Jain.

As per claim 4, Nicholas in view of Huang discloses the non-transitory machine-readable storage medium of claim 3. The combined teaching does not explicitly disclose, however in the related field of endeavor social networking and sharing Jain discloses wherein the instructions upon execution cause the system to: cause retreat of the count in the entry responsive to an entity no longer accessing the object (Jain, page 3, lines 21-25). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Jain’s teaching, in the related field of endeavor social networking and sharing content, would have allowed the combined teaching to implement “a method of implementing a quantification of the qualitative and quantitative aspects of a user, in a social computing based environment that considers the opinions of other users that are associated with said user, taking into consideration, both the qualitative and quantitative aspects of the activities of said user and said other users, equally… The maintains a rating count of said user associated with his/her user account, by computing with the processors of a central server that increments, decrements, and evaluates the qualitative and quantitative aspects of said user” (Jain, abstract).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nicholas in view of Jain.

As per claim 8, Nicholas discloses the non-transitory machine-readable storage medium of claim 1. Nicholas does not explicitly disclose, however in the related field of endeavor social networking and sharing content, Jain discloses wherein the instructions upon execution cause the system to: responsive to a (Jain, page 3, lines 21-25). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Jain’s teaching, in the related field of endeavor social networking and sharing content, would have allowed the combined teaching to implement “a method of implementing a quantification of the qualitative and quantitative aspects of a user, in a social computing based environment that considers the opinions of other users that are associated with said user, taking into consideration, both the qualitative and quantitative aspects of the activities of said user and said other users, equally… The maintains a rating count of said user associated with his/her user account, by computing with the processors of a central server that increments, decrements, and evaluates the qualitative and quantitative aspects of said user” (Jain, abstract).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Nicholas in view of Lev et la., Pub. No.: US 20080256074 A1, hereinafter Lev.

As per claim 8, Nicholas discloses the non-transitory machine-readable storage medium of claim 1. Nicholas does not explicitly disclose, however Lev, in the related field of endeavor of implementing drain indicators, discloses wherein the instructions upon execution cause the system to: responsive to a request to drain accesses of the object, prevent a new access of the object (Lev, pars. 78-83). Thus, it would have been obvious to one of ordinary skill in Lev’s teaching, in the related field of endeavor of implementing drain indicators, would have allowed the combined teaching to implement indicators and counters to observe the number of accesses of shared data and to permit or prevent access to shared data as necessary and in response to requests to drain accesses. As per paragraphs 97-101 of Lev, this provides one or more   advantages of “[0097] 1) the ability to implicitly isolate a transactional memory buffer from within a transaction such that no other transaction will modify the content of the buffer after it is isolated; [0098] 2) the ability to implicitly isolate a transactional memory buffer from within a transaction in both software and hybrid transactional memory systems. [0099] 3) the ability for hardware and software transactions to coexist and interoperate safely and transparently to the programmer; [0100] 4) the ability to implicitly isolate a transactional memory buffer simplifies conversion of legacy lock-based code to transactional memory transaction-based code; and [0101] 5) the ease of using legacy libraries in transactional programs, especially libraries that are designed to access data structures assuming that the data structures will not be concurrently accessed by other threads.”

As per claim 9, Nicholas in view of Lev discloses The non-transitory machine-readable storage medium of claim 8, wherein the instructions upon execution cause the system to: responsive to the request to drain accesses of the object, change a drain indicator in the entry from a first value to a second value, the (Lev, pars. 78-83; see rationale to combine as provided in the rejection of claim 8 as Nicholas in view of Lev). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Nicholas in view of Orfaig et al., Pub. No.: US 20190075271 A1, hereinafter Orfaig.

As per claim 11, Nicholas discloses the non-transitory machine-readable storage medium of claim 10. Nicholas does not explicitly disclose, however in the related field of endeavor of data structures, Orfaig discloses wherein the value comprises a random number (Orfaig, par. 58, 88). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Orfaig’s teaching, in the related field of endeavor of data structures, would have allowed the combined teaching to implement a value that comprises a random value in order to greatly reduce the probability of collision with respect to memory location occupancy. 

Allowable Subject Matter
Claims 17-18 are allowed. The following is a statement of reasons for the indication of allowable subject matter: prior art of record does not teach or suggest the subject matter of 

Pertinent Prior Art
The following are prior art references made of record but not currently relied upon:
9477471
Col. 2, lines 55-65
Lock-free, high frequency, high performance counters
20140282109 
par. 85
Incrementing and decrementing counter values on shared data

20200285655 
Pars. 68-74
Drain phase for data logging and replication




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED HASAN whose telephone number is (571)270-5008. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SYED H HASAN/Primary Examiner, Art Unit 2154